      Case 1:20-cv-00144-JEJ-EBC Document 18 Filed 12/29/20 Page 1 of 8




               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

BILLY SEWELL,                           :
                   Plaintiff,           :     1:20-cv-0144
                                        :
      v.                                :     Hon. John E. Jones III
                                        :
JOHN E. WETZEL, et al.,                 :
              Defendants.               :

                                MEMORANDUM

                                December 29, 2020

I.    BACKGROUND

      Plaintiff Billy Sewell (“Sewell”), a state inmate in the custody of the

Pennsylvania Department of Corrections (“DOC”), housed at the State

Correctional Institution at Camp Hill (“SCI-Camp Hill”) at all times relevant,

commenced this action on January 29, 2020, pursuant to 42 U.S.C. § 1983,

alleging various unconstitutional conditions of confinement. (Doc. 1). Named as

Defendants are John E. Wetzel, Lindsy Kendall, Laurel Harry, Keith Carberry,

Shawn Kephart, John Horner, Bernard Panasiewicz, Renee Zobitne, Deb Alvord,

Tonya Heist, Gregory Plotica, Dr. Elicia Stein, Gregory Carbough, and Mark

Spiele.

      Presently pending is Defendants’ motion (Doc. 12) for summary judgment

pursuant to Federal Rule of Civil Procedure 56. Because Defendants raised the

issue of exhaustion, on June 9, 2020, the Court notified the parties that it would
      Case 1:20-cv-00144-JEJ-EBC Document 18 Filed 12/29/20 Page 2 of 8




consider exhaustion in its role as factfinder in accordance with Paladino v.

Newsome, 885 F.3d 203 (3d Cir. 2018) and Small v. Camden Cty., 728 F.3d 265

(3d Cir. 2013). (Doc. 14). At that time, the Court instructed Defendants to file a

Statement of Material Facts in accordance with Local Rule 56.1 and directed

Sewell to respond to the Defendants’ motion and Statement of Material Facts in the

time and manner dictated by the Federal Rules of Civil Procedure and Local Rules

of Court. (Id.). Sewell failed to oppose the motion. On July 15, 2020, the Court

afforded him until July 28, 2020, to file an opposition brief and Statement of

Material Facts. (Doc. 17). The Court also cautioned him that his failure to do so

would result in the Statement of Material facts being deemed admitted and the

motion being deemed unopposed. (Id.). He failed to file a brief or controvert

Defendants’ Statement of Material Facts. Consequently, the Statement of Material

Facts is deemed admitted and the motion is deemed unopposed. For the reasons

set forth below, the motion will be granted.

II.   STANDARD OF REVIEW

      Summary judgment “should be rendered if the pleadings, the discovery and

disclosure materials on file, and any affidavits show that there is no genuine issue

as to any material fact and that the movant is entitled to judgment as a matter of

law.” FED. R. CIV. P. 56(c); Turner v. Schering-Plough Corp., 901 F.2d 335, 340

                                          2
      Case 1:20-cv-00144-JEJ-EBC Document 18 Filed 12/29/20 Page 3 of 8




(3d Cir. 1990). “[T]his standard provides that the mere existence of some alleged

factual dispute between the parties will not defeat an otherwise properly supported

motion for summary judgment; the requirement is that there be no genuine issue of

material fact.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247-48 (1986)

(emphasis in original); Brown v. Grabowski, 922 F.2d 1097, 1111 (3d Cir. 1990).

A disputed fact is “material” if proof of its existence or nonexistence would affect

the outcome of the case under applicable substantive law. Id.; Gray v. York

Newspapers, Inc., 957 F.2d 1070, 1078 (3d Cir. 1992). An issue of material fact is

“genuine” if the evidence is such that a reasonable jury could return a verdict for

the nonmoving party. Anderson, 477 U.S. at 257; Brenner v. Local 514, United

Brotherhood of Carpenters and Joiners of America, 927 F.2d 1283, 1287-88 (3d

Cir. 1991).

      The party moving for summary judgment bears the burden of showing the

absence of a genuine issue as to any material fact. Celotex Corp. v. Catrett, 477

U.S. 317, 323 (1986); Orson, Inc. v. Miramax Film Corp., 79 F.3d 1358, 1366 (3d

Cir. 1996). Although the moving party must establish an absence of a genuine

issue of material fact, it need not “support its motion with affidavits or other

similar materials negating the opponent's claim.” Celotex, 477 U.S. 317, 323

(1986). It can meet its burden by “pointing out ... that there is an absence of

                                           3
      Case 1:20-cv-00144-JEJ-EBC Document 18 Filed 12/29/20 Page 4 of 8




evidence to support the nonmoving party’s claims.” Id. at 325.

      Once such a showing has been made, the non-moving party must go beyond

the pleadings with affidavits, depositions, answers to interrogatories or the like in

order to demonstrate specific material facts which give rise to a genuine issue.

FED. R. CIV. P. 56; Celotex, 477 U.S. at 324; Matsushita Elec. Indus. Co. v. Zenith

Radio, 475 U.S. 574, 586 (1986) (stating that the non-moving party “must do more

than simply show that there is some metaphysical doubt as to the material facts”);

Wooler v. Citizens Bank, 274 F. App’x 177, 179 (3d Cir. 2008). The party

opposing the motion must produce evidence to show the existence of every

element essential to its case, which it bears the burden of proving at trial, because

“a complete failure of proof concerning an essential element of the nonmoving

party’s case necessarily renders all other facts immaterial.” Celotex, 477 U.S. at

323; see also Harter v. G.A.F. Corp., 967 F.2d 846, 851 (3d Cir. 1992). “[T]he

non-moving party ‘may not rely merely on allegations or denials in its own

pleadings; rather, its response must . . . set out specific facts showing a genuine

issue for trial.’” Picozzi v. Haulderman, 2011 WL 830331, *2 (M.D. Pa. 2011)

(quoting FED. R. CIV. P. 56(e)(2)). “Inferences should be drawn in the light most

favorable to the non-moving party, and where the non-moving party’s evidence

contradicts the movant’s, then the non-movant’s must be taken as true.” Big Apple

                                           4
       Case 1:20-cv-00144-JEJ-EBC Document 18 Filed 12/29/20 Page 5 of 8




BMW, Inc. v. BMW of North America. Inc., 974 F.2d 1358, 1363 (3d Cir. 1992).

       If the non-moving party “fails to make a showing sufficient to establish the

existence of an element essential to that party’s case, and on which that party will

bear the burden at trial,” summary judgment is appropriate. Celotex, 477 U.S. at

322. The adverse party must raise “more than a mere scintilla of evidence in its

favor” and cannot survive by relying on unsupported assertions, conclusory

allegations, or mere suspicions. Williams v. Borough of W. Chester, 891 F.2d 458,

460 (3d Cir. 1989). The mere existence of some evidence in support of the non-

movant will not be adequate to support a denial of a motion for summary

judgment; there must be enough evidence to enable a jury to reasonably find for

the non-movant on that issue. Anderson, 477 U.S. at 249–50.

III.   STATEMENT OF MATERIAL FACTS

       The DOC Inmate Grievance System policy, DC-ADM-804, is intended to

deal with a wide range of issues, procedures, or events that are of concern to the

inmate who is personally affected by a DOC or facility action and policy. (Doc.

16, p. 6, ¶ 2). The policy provides a three-step process for resolution of inmate

grievances: (1) the initial grievance and staff response that must be submitted to

the Facility Grievance Coordinator; (2) the appeal to the Facility Manager or

Superintendent and response; and (3) and the final appeal to the Secretary’s Office

                                          5
      Case 1:20-cv-00144-JEJ-EBC Document 18 Filed 12/29/20 Page 6 of 8




of Inmate Grievances and Appeals (“SOIGA”) and response. (Id. at p. 8, ¶ 7). If

the inmate is dissatisfied with the decision of the Grievance Coordinator, he may

appeal to the Facility Manager. (Id. at p. 9, ¶ 13). If dissatisfied with the outcome

of that appeal, he may seek review with the SOIGA, the final level of appeal. (Id.

at p. 10, ¶ 16).

       Keri Moore (“Moore”) the Assistant Chief Grievance Officer in the SOIGA

is responsible for tracking, reviewing, maintaining accurate files of documentation

and addressing final appeals of grievances. (Id. at p. 6, ¶¶ 1, 2). Moore reviewed

the grievance appeal records and determined that Sewell “did not file any

grievances related to his time at SCI Camp Hill.” (Id. at p. 11, ¶ 21; p. 49).

IV.    DISCUSSION

       Defendants seek an entry of summary judgment based on Sewell’s failure to

exhaust his administrative remedies as required by the Prison Litigation Reform

Act (“PLRA”), 42 U.S.C. § 1997(e)a. The PLRA “mandates that an inmate

exhaust ‘such administrative remedies as are available’ before bringing suit to

challenge prison conditions.” Ross v. Blake, 136 S. Ct. 1850, 1856 (2016); see

Nyhuis v. Reno, 204 F.3d 65, 73 (3d Cir. 2000) (“[I]t is beyond the power of this

court—or any other—to excuse compliance with the exhaustion requirement,

whether on the ground of futility, inadequacy or any other basis.”). “[T]o properly

                                          6
      Case 1:20-cv-00144-JEJ-EBC Document 18 Filed 12/29/20 Page 7 of 8




exhaust administrative remedies prisoners must ‘complete the administrative

review process in accordance with the applicable procedural rules,’ rules that are

defined not by the PLRA, but by the prison grievance process itself.” Jones v.

Bock, 549 U.S. 199, 218 (2007) (citation omitted) (quoting Woodford v. Ngo, 548

U.S. 81, 88 (2006). To “complete the administrative review process,” means

“substantial” compliance with the prison’s grievance procedures. See Spruill v.

Gillis, 372 F.3d 218, 231 (3d Cir. 2004) (citing Nyhuis, 204 F.3d at 77–78).

      While the PLRA requires that prisoners comply with the procedural

demands of a system created by their jailors, those jailors must also comply with

the demands of the system they created. Shifflett v. Korszniak, 934 F.3d 356, 365

(3d Cir. 2019). Consequently, “[a]s soon as a prison fails to respond to a properly

submitted grievance or appeal within the time limits prescribed by its own policies,

it has made its administrative remedies unavailable and the prisoner has fully

discharged the PLRA’s exhaustion requirement.” (Id.).

      “The only limit to §1997e(a)’s [exhaustion] mandate is the one baked into its

text: An inmate need exhaust only such administrative remedies as are ‘available.’”

Ross, 136 S. Ct. at 1862 (quoting § 1997e(a)). In other words, “the exhaustion

requirement hinges on the ‘availab[ility]’ of administrative remedies: An inmate,

that is, must exhaust available remedies, but need not exhaust unavailable ones.”

                                         7
      Case 1:20-cv-00144-JEJ-EBC Document 18 Filed 12/29/20 Page 8 of 8




Id. at 1858 (quoting § 1997e(a)). “[T]he ordinary meaning of the word ‘available’

is ‘capable of use for the accomplishment of a purpose,’ and that which ‘is

accessible or may be obtained.’” Id. (quoting Booth v. Churner, 532 U.S. 731,

737–38 (2001) (internal citations and quotation marks omitted)). “Accordingly, an

inmate is required to exhaust those, but only those, grievance procedures that are

‘capable of use’ to obtain ‘some relief for the action complained of.’” Id. at 1859

(quoting Booth, 532 U.S. at 738).

      It is undisputed that Sewell failed to pursue available administrative relief

with regard to the conditions of confinement at SCI-Camp Hill. Consequently,

Defendants are entitled to an entry of summary judgment based on Sewell’s failure

to exhaust available administrative remedies as required by the PLRA.

V.    CONCLUSION

      Based on the foregoing, Defendants’ motion (Doc. 12) for summary

judgment will be granted.

      A separate Order will issue.




                                          8
